 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:19-MJ-00216-SAB

11                                 Plaintiff,           GOVERNMENT MOTION TO DISMISS AND
                                                        ORDER
12                           v.

13   JOHN RAUL CASTRO,

14                                Defendant.

15

16            The United States of America, by and through its undersigned counsel, hereby moves for

17 dismissal without prejudice of the above-captioned matter.

18

19    Dated: November 14, 2019                            MCGREGOR W. SCOTT
                                                          United States Attorney
20
                                                     By: /s/ STEPHANIE M. STOKMAN
21                                                       STEPHANIE M. STOKMAN
                                                         Assistant United States Attorney
22

23                                                 ORDER
24 IT IS SO ORDERED.

25
     Dated:     November 14, 2019
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28



30
